Gregory, C. J.
The appellant and her sureties (who uvere not, however, served with process) were sued on a ’bond executed by them, conditioned for the faithful performance of her duties as executrix of the estate of Henry Achey, deceased. The breaches alleged are, a failure to 'inventory the property of the decedent and make return thereof according to law, and the conversion of certain specified assets which came to her hands to be adminstcred. 'The'relator had obtained his.judgment against the estate.
J. S. Harvey and J. Van Horn, for appellant.
S. E. Perkins, L. Jordan, and S. E. Perkins, Jr., for appellee.
The case is here on the evidence. We have examined the testimony, and from that examination we are satisfied that the court below was justified in coming to the conclusion arrived at.
There were quite a number of items about which there was a controversy, and the case turned upon the weight to be given to the circumstances in proof. In such a case it is not our province to interfere with the finding, unless it is •clearly against the evidence, and can be considered only as the result of passion, prejudice, or a palpable misapprehension of the facts.
There is rather an interesting question argued by counsel •as to the ownership of the proceeds of a boarding house, kept by the wife of the decedent in the lifetime of the latter. But in our view of the ease, this question is of no importance, as a solution of it favorable to the appellant would not affect the finding of the court below.-
Judgment affirmed, with costs